UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1025



LARRY WELLMAN,

                                              Plaintiff - Appellant,

          and


JERRIE LYNN WELLMAN, and on behalf of her
brother; LARRY WELLMAN, JR.,

                                                          Plaintiffs,

          versus


APPALACHIAN RESEARCH & DEFENSE FUND, INCOR-
PORATED, a/k/a Applered Legal Aid Services;
WEST VIRGINIA LEGAL SERVICES, INCORPORATED;
WEST VIRGINIA STATE BAR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-00-222-2)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Larry Wellman, Appellant Pro Se.     Thomas V. Flaherty, Scott H.
Kaminski, FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C., Charleston,
West Virginia; James Patrick Martin, WEST VIRGINIA LEGAL SERVICES
PLAN, INCORPORATED, Charleston, West Virginia; David James Mincer,
BAILEY & WYANT, P.L.L.C., Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry Wellman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wellman v. Appalachian Research & Defense Fund, Inc., No. CA-00-

222-2 (S.D.W. Va. Dec. 12, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2